DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 11/30/2020.
3.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application is a 371 of PCT/CN2018/121032 filed 12/14/2018.
4.	Acknowledgment is made of Foreign Application: CHINA 201810550126.4 filed 05/31/2018.
5.	Claims filed 11/30/2020 (Preliminary Amendment) have been acknowledged.  Claims 1-6 and 13-24 are pending in the application.  

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim(s) 14 and 20-24 recite: “A computer-readable storage medium...” however, Applicant’s Specification is silent covers both transitory and non-transitory media (See In re Nuijten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).  Appropriate correction is required by limiting the media/medium to only non-transitory media/medium.  To expedite a complete examination of the instant application the claims rejected under U.S.C. 101 (non-statutory) above are further rejected as set forth below in anticipation of application amending these claims to place them within the four categories of invention.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 



10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-2, 4-6, 13-15, 17-20 and 22-24 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Blainey et al. (Patent No. US 8,615,746 B2; hereinafter referred to as Blainey), in view of Gonion et al. (Pub. No. US 2015/0058832 A1; hereinafter referred to as Gonion).

As per claim 1, Blainey discloses a program calling method, a program corresponding to binary data, the binary data comprising dependency relationship data, the method comprising:
loading the dependency relationship data in the binary data of the program into a runtime environment in response to calling to a first element in the program in an execution process of the program (See column 2, line 38 – dependency relationship between first and second element).
Although Blainey discloses a dependency relationship between plurality of instructions in binary data; Blainey does not explicitly states - wherein the dependency relationship data at least comprises an index key corresponding to the first element and an index value associated with the index key; obtaining the index value associated with the index key from the dependency relationship data through the runtime environment, the index value corresponding to a second element, and the first element depending on the second element; and calling the second element corresponding to the index value.
Gonion discloses - index key corresponding to the first element and an index value associated with the index key; obtaining the index value associated with the index key from the dependency relationship data through the runtime environment, the index value corresponding to a second element, and the first element depending on the second element; and calling the second element corresponding to the index value (See paragraph [0094] – index values utilized to associate dependency relationships between elements).
Blainey and Gonion are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Blainey’s dependency optimization; and combine it with Gonion’s ’s dependency relationship generation in association with called elements (functions) by utilizing index values; thus, the combination reduces number of internal operations in a critical dependence chain, while utilizing maximum of all dependency index with overhead reduction (See Blainey’s and Gonion’s Backgrounds).

As per claim 2, Blainey and Gonion disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein before the loading the dependency relationship data in the binary data of the program into a runtime environment in response to calling to a first element in the program in an execution process of the program (See claim rejection above), the method further comprises: generating, according to the index key corresponding to the first element and the second element on which the first element depends in the program, the dependency relationship data associating the index key with the index value corresponding to the second element; and writing the dependency relationship data into binary data generated after the program is compiled (See Gonion’s paragraphs [0159-0160] – dependency file generated by utilizing index values).

As per claim 4, Blainey and Gonion disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Gonion discloses wherein the dependency relationship data further comprises a type of the second element, and if the second element is a function, a pointer of the second element is used as the index value corresponding to the second element (See paragraph [0164] – pointer for functions); if the second element is a character string, the second element itself is used as the index value corresponding to the second element (See paragraph [0124]); if the second element is a class, a name of the second element is used as the index value corresponding to the second element (See paragraph [0167] – name); and if the second element is a method of Objective-C, a character string obtained through a system macro is used as the index value corresponding to the second element (See paragraph [0265] – ANSI-C).

As per claim 5, Blainey and Gonion disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the dependency relationship data further comprises a Boolean value indicating whether the second element is an array, and if the Boolean value is a specific value, it indicates that the second element is an array, and there are a plurality of index values corresponding to the second element. (See Gonion’s paragraph [0218] – Boolean)

As per claim 6, Blainey and Gonion disclose the method according to claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the step of loading the dependency relationship data in the binary data of the program into a runtime environment in response to calling to a first element in the program in an execution process of the program comprises: obtaining an operation of calling the first element in the program; and obtaining the dependency relationship data in the binary data of the program in response to the operation through a preset binary segment reading function (See Blainey’s column 12 line 5-10; also see Gonion’s paragraph [0161]).

Claims 7-12 (Cancelled).

Claims 13, 15 and 17-19 are essentially the same as claims 1-2 and 4-6 except that they are set forth the claimed invention as an electronic device, and they are rejected with the same reasoning as applied hereinabove.

Claims 14, 20 and 22-24 are essentially the same as claims 1-2 and 4-6 except that they are set forth the claimed invention as a computer-readable storage medium, and they are rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
12.	Claims 3, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: " wherein the writing the dependency relationship data into binary data generated after the program is compiled comprises: writing the dependency relationship data into the binary data generated after the program is compiled by using a writing method for calling a binary segment through a compilation directive.” as specified by the claims.

13.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/14/2022.